


Exhibit 10.1


SECOND INCREMENTAL TERM FACILITY AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of September 25, 2013 (this “Incremental Amendment”), by and
among Biomet Inc., an Indiana corporation (the “Borrower”), LVB Acquisition,
Inc., a Delaware corporation (“Holdings”), each of the other Loan Parties, the
Additional Term Lender party hereto and Bank of America, N.A., as Administrative
Agent.
WHEREAS, the Borrower, Holdings, the Lenders, the Administrative Agent, the
Swing Line Lender and L/C Issuer are parties to a Credit Agreement dated as of
September 25, 2007, as amended and restated as of August 2, 2012 and as further
amended by the First Incremental Term Facility Amendment dated as of December
27, 2012 (as amended, amended and restated, modified and/or supplemented through
and including the date hereof, but not including pursuant to this Incremental
Amendment, the “Credit Agreement”), pursuant to which the Lenders have extended
credit to the Borrower;
WHEREAS, in accordance with the provisions of Section 2.14 of the Credit
Agreement, the Borrower has notified the Administrative Agent and the Lenders
that it is requesting to establish Dollar Term B-2 Loans in the aggregate
principal amount of $870,540,645.31 (the “Incremental Request”) on the terms and
conditions set forth in this Incremental Amendment;
WHEREAS, in accordance with the provisions of Section 2.14 of the Credit
Agreement and the terms and conditions set forth herein, the Borrower, Holdings,
each of the other Loan Parties, the Additional Term Lender and the
Administrative Agent wish to effect this Incremental Amendment with respect to
the Incremental Request;
WHEREAS, Merrill Lynch, Pierce, Fenner & Smith Incorporated is the lead arranger
and Merrill Lynch, Pierce, Fenner & Smith Incorporated, Goldman Sachs Lending
Partners LLC and J.P. Morgan Securities LLC are the joint bookrunners for this
Incremental Amendment;
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION I.Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. Additionally,
as used herein, the following terms shall have the meanings indicated below:
“Applicable Rate” means a percentage per annum equal to (a) until delivery of
financial statements for the first full fiscal quarter commencing on or after
the Amendment No. 2 Effective Date pursuant to Section 6.01 of the Credit
Agreement (i) for Dollar Term B-2 Loans, 3.50%, (ii) for Base Rate Loans that
are Dollar Term B-2 Loans, 2.50% and (b) thereafter, the following percentages
per annum, based upon the Senior Secured Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a) of the Credit Agreement:
Applicable Rate






--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
Pricing Level
 
Senior Secured Leverage Ratio
 
Eurocurrency Rate
Dollar Term B-2 Loans
 
Base Rate
Dollar Term B-2 Loans
 
1
 
>2.25 to 1.0
 
3.50%
 
2.50%
 
2
 
<2.25 to 1.0
 
3.25%
 
2.25%
 

Any increase or decrease in the Applicable Rate resulting from a change in the
Senior Secured Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a) of the Credit Agreement; provided that at the option
of the Required Facility Lenders in respect of the Dollar Term B-2 Loans, the
highest pricing level shall apply as of the first Business Day after the date on
which a Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply).
Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Senior
Secured Leverage Ratio set forth in any Compliance Certificate delivered to the
Administrative Agent is inaccurate for any reason and the result thereof is that
the Lenders holding Dollar Term B-2 Loans received interest for any period based
on an Applicable Rate that is less than that which would have been applicable
had the Senior Secured Leverage Ratio been accurately determined, then, for all
purposes of this Agreement, the “Applicable Rate” for any day occurring within
the period covered by such Compliance Certificate shall retroactively be deemed
to be the relevant percentage as based upon the accurately determined Senior
Secured Leverage Ratio for such period, and any shortfall in the interest
theretofore paid by the Borrower for the relevant period pursuant to Sections
2.08 of the Credit Agreement as a result of the miscalculation of the Senior
Secured Leverage Ratio shall be deemed to be (and shall be) due and payable
under the relevant provisions of Section 2.08 of the Credit Agreement at the
time the interest or fees for such period were required to be paid pursuant to
said Section (and shall remain due and payable until paid in full, together with
all amounts owing under Section 2.08 of the Credit Agreement, in accordance with
the terms of this Agreement).


“Dollar Term B-2 Lender” means a Lender with a Dollar Term B-2 Loan.
“Dollar Term B-2 Loans” means the loans established pursuant to Section 2 of
this Incremental Amendment.
“Repricing Premium” means, in connection with a Repricing Transaction, a premium
(expressed as a percentage of the principal amount of the Dollar Term B-2 Loans
to be prepaid or subject to the applicable amendment, as the case may be) equal
to the amount set forth below:

2





--------------------------------------------------------------------------------




(a)    on or prior to the six month anniversary of the Second Incremental
Amendment Effective Date, 1.0%; and
(b)    thereafter, 0%.
“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Dollar Term B-2 Loans with the incurrence by any Loan Party of any
long-term bank debt financing or Credit Agreement Refinancing Indebtedness
incurred for the primary purpose of reducing the effective interest cost or
weighted average yield (as reasonably determined by the Administrative Agent
consistent with generally accepted financial practice and, in any event,
excluding any arrangement or commitment fees in connection therewith) to less
than the interest rate for or weighted average yield (as determined by the
Administrative Agent on the same basis) of the Dollar Term B-2 Loans, including
without limitation, as may be effected through any amendment to the Credit
Agreement relating to the interest rate for, or weighted average yield of, the
Dollar Term B-2 Loans, but which, for the avoidance of doubt, does not include
any prepayment or refinancing in connection with a Change of Control.
SECTION 2.    Incremental Amendment.
(a)    This Incremental Amendment constitutes an “Incremental Amendment”
pursuant to Section 2.14 of the Credit Agreement.
(b)    Subject to the terms and conditions set forth herein and the occurrence
of the Second Incremental Amendment Effective Date (i) there is hereby
established a new Class of Dollar Term Loans (constituting “Incremental Term
Loans” entitled the “Dollar Term B-2 Loans”) and (ii) the Additional Term Lender
party hereto agrees to make to the Borrower, on the Second Incremental Amendment
Effective Date, a loan in Dollars in the form of a Dollar Term B-2 Loan in an
aggregate amount equal to $870,540,645.31. The Lenders party hereto waive the
requirement that the Borrowing of the Incremental Term Loans in connection with
this Incremental Request be a multiple of the listed amount under Section
2.02(a) of the Credit Agreement. Amounts borrowed under this Section 2(b) and
repaid or prepaid may not be reborrowed.
(c)    Pursuant to Section 2.07(a) of the Credit Agreement, the Borrower shall
repay to the Administrative Agent for the ratable account of the Dollar Term B-2
Lenders (i) on the last Business Day of each March, June, September and
December, commencing with the first such day following the Incremental Effective
Date, an aggregate principal amount equal to (x) 0.25% of the aggregate
principal amount of all Dollar Term B-2 Loans borrowed pursuant to Section 2(b)
of this Incremental Amendment on the Second Incremental Amendment Effective Date
(as such repayment amounts shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05
of the Credit Agreement); provided that at the time of any effectiveness of any
Term Loan Extension Amendment with respect the Dollar Term B-2 Loans, the
scheduled amortizations with respect to the Dollar Term B-2 Loans set forth
above shall be reduced ratably to reflect the percentage of Dollar Term B-2
Loans converted to Extended Term Loans (but will not affect the amount of
amortization received by a given Dollar Term B-2 Lender with outstanding

3





--------------------------------------------------------------------------------




Dollar Term B-2 Loans) and (ii) on the Maturity Date, the aggregate outstanding
principal amount of all Dollar Term B-2 Loans outstanding on the Maturity Date.
(d)    In connection with (i) any mandatory prepayment of Dollar Term B-2 Loans
pursuant to Section 2.05(b)(iii)(II) of the Credit Agreement, (ii) any voluntary
prepayment of Dollar Term B-2 Loans pursuant to Section 2.05(a) of the Credit
Agreement, or (iii) any required assignment of Dollar Term B-2 Loans pursuant to
Section 3.07 of the Credit Agreement, in the case of each of clauses (i) through
(iii) above, in connection with a Repricing Transaction, the Borrower shall pay
the Repricing Premium with respect to the Dollar Term B-2 Loans prepaid or
required to be assigned in connection with such Repricing Transaction.
(e)    The Applicable Rate for the Dollar Term B-2 Loans shall be as set forth
in Section 1 of this Incremental Amendment
(f)    Except as specifically set forth above the terms of the Dollar Term B-2
Term Loans (including the Maturity Date) shall be identical to the terms of the
Dollar Term B-1 Loans as in effect on the Second Incremental Amendment Effective
Date immediately prior to the effectiveness of this Incremental Amendment.
(g)    Notwithstanding anything to the contrary in the Credit Agreement, the
Borrower may provide the notice of the borrowing to the Administrative Agent
required under Section 2.02(a) of the Credit Agreement by delivery to the
Administrative Agent of a written Committed Loan Notice, in the form of Exhibit
A to this Incremental Agreement, not later than 1:00 p.m. New York City time (i)
one (1) Business Day prior to the funding if the Dollar Term B-2 Loans are to
initially be Base Rate Loans and (ii) three (3) Business Days prior to the
funding if the Dollar Term B-2 Loans are initially to be Eurocurrency Rate
Loans.
SECTION 3.    Representations and Warranties. To induce the other parties hereto
to enter into this Incremental Amendment, each Loan Party represents and
warrants to each of the Lenders and the Administrative Agent that, immediately
before and after giving effect to this Incremental Amendment and the
transactions contemplated hereby:
(a)    the representations and warranties set forth in Article V of the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects on and as of the date hereof, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they were true
and correct in all material respects as of such earlier date; provided that any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language is true and correct (after giving effect to
any qualification therein) in all respects on such respective dates; and
(b)    no Default or Event of Default shall have occurred and be continuing as
of the Second Incremental Amendment Effective Date or would result from the
making of the Dollar Term B-2 Loans.
SECTION 4.    Conditions to Effectiveness. This Incremental Amendment shall
become effective as of the date (the “Second Incremental Amendment Effective
Date”) on which each of the following conditions shall have been satisfied:

4





--------------------------------------------------------------------------------




(a)    the Administrative Agent (or its counsel) shall have received
counterparts of this Incremental Amendment that, when taken together, bear the
signatures of (i) each Loan Party, (ii) the Administrative Agent and (iii) the
Additional Term Lender identified on the signature page hereto;
(b)    the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower (i) certifying that the conditions precedent
set forth in Sections 4.02(a) and 4.02(b) of the Credit Agreement shall have
been satisfied on and as of the Second Incremental Amendment Effective Date, and
(ii) containing the true and complete calculations (in reasonable detail)
required to show compliance with Section 2.14(a)(iii)(y) of the Credit
Agreement;
(c)    the Administrative Agent shall have received such other documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party and
the authorization of this Incremental Amendment and amendment of the Credit
Agreement and the other transactions contemplated hereby, all in form and
substance reasonably satisfactory to the Administrative Agent;
(d)    a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to the Mortgaged Property (together with
a notice about special flood hazard area status and flood disaster assistance
duly executed by the Borrower and the applicable Loan Party relating thereto)
and, if any such Mortgaged Property is located in a special flood hazard area,
evidence of flood insurance to the extent required pursuant to the last sentence
of Section 6.07 of the Credit Agreement;
(e)    the Administrative Agent shall have received favorable customary legal
opinions from (i) Cleary Gottlieb Steen & Hamilton LLP, New York counsel to the
Loan Parties, (ii) Ice Miller LLP, Indiana counsel to the Loan Parties, (iii)
Young Conaway Stargatt & Taylor, LLP, Delaware counsel to the Loan Parties and
(iv) Gunster, Yoakley & Stewart, PA, Florida counsel to the Loan Parties, in
each case, as to any matter reasonably requested by the Administrative Agent,
addressed to the Lenders and the Administrative Agent, dated the Second
Incremental Amendment Effective Date and in form and substance reasonably
satisfactory to the Administrative Agent, which the Loan Parties hereby request
such counsel to deliver;
(f)    the Administrative Agent and the arrangers of this Incremental Amendment,
as applicable, shall have received (i) payment of all fees and other amounts due
and payable on or prior to the Second Incremental Amendment Effective Date and
(ii) to the extent invoiced at least one (1) Business Day prior to the Second
Incremental Amendment Effective Date, reimbursement or payment of all reasonable
and documented out-of-pocket costs and expenses required to be reimbursed or
paid by the Borrower hereunder or under any other Loan Document, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent;
(g)    the Administrative Agent shall have received, for the account of the
Additional Term Lender (or shall be satisfied with the arrangements for the
payment of), an upfront fee in Dollars equal to 0.25% of the aggregate principal
amount of the Dollar Term B-2 Loans; and
(h)    all of the conditions specified in Section 2.14 of the Credit Agreement
with respect to Incremental Term Loans shall have been satisfied, including
receipt by the Administrative Agent of a Committed Loan Notice.

5





--------------------------------------------------------------------------------




The Administrative Agent shall notify the Borrower and the Lenders of the Second
Incremental Amendment Effective Date, and such notice shall be conclusive and
binding.
SECTION 5.    Post-Closing Conditions. Within 90 days after the Second
Incremental Amendment Effective Date (or such longer period of time as may be
agreed by the Administrative Agent), with respect to each existing Mortgage, the
Borrower shall provide the Administrative Agent with such documentation with
respect to the Mortgaged Property, in each case in form and substance reasonably
acceptable to the Administrative Agent, as shall confirm the enforceability,
validity and perfection of the lien in favor of the Secured Parties after giving
effect to this Incremental Amendment, including, without limitation, either:
(a)    a favorable opinion, addressed to the Administrative Agent and each of
the Secured Parties, in form and substance reasonably satisfactory to the
Administrative Agent, from local counsel in the jurisdiction in which the
Mortgaged Property is located substantially to the effect that:
(i)    the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Obligations, including the Obligations
evidenced by the Credit Agreement, as amended pursuant to this Incremental
Amendment, and the other documents executed in connection therewith, for the
benefit of the Secured Parties; and
(ii)    no other documents, instruments, filings, recordings, re-recordings,
re-filings or other actions, including, without limitation, the payment of any
mortgage recording taxes or similar taxes, are necessary or appropriate under
applicable law in order to maintain the continued enforceability, validity or
priority of the lien created by such Mortgage as security for the Obligations,
including the Obligations evidenced by the Credit Agreement, as amended pursuant
to this Incremental Amendment, and the other documents executed in connection
therewith, for the benefit of the Secured Parties; or
(b)     each of the following:
(i)    execute or cause the applicable Loan Party to execute an amendment to
each existing Mortgage (each, a “Mortgage Amendment”), and in form for recording
in the recording office where such Mortgage was recorded, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof under applicable law, in each
case in form and substance reasonably satisfactory to the Administrative Agent;
(ii)    cause to be delivered a favorable opinion of counsel to the Loan
Parties, addressed to the Administrative Agent and the Secured Parties party to
the Credit Agreement covering, among other things, the due authorization,
execution, delivery and enforceability of each Mortgage as amended by the
applicable Mortgage Amendment, and otherwise in form and substance reasonably
satisfactory to the Administrative Agent;
(iii)    cause to be delivered a date down endorsement to each existing title
insurance policy, which shall be in form and substance reasonably satisfactory
to the Administrative Agent and reasonably assure the Administrative Agent as of
the date of such endorsement that the Mortgaged Property subject to the lien of
such Mortgage is free and clear of all defects and encumbrances except those
Liens permitted under such Mortgage;

6





--------------------------------------------------------------------------------




(iv)    cause to be delivered to the Administrative Agent such affidavits,
certificates, information and instruments of indemnification as shall be
required to induce the title insurance company to issue the endorsements to the
title insurance policies contemplated in this Section 6 and evidence of payment
of all applicable title insurance premiums, search and examination charges,
mortgage recording taxes and related charges required for the issuance of the
endorsements to the title insurance policies contemplated in this Section 6; and
(v)    provide to the Administrative Agent evidence of payment by Borrower of
all search and examination charges escrow charges and related charges, mortgage
recording taxes, fees, charges, costs and expenses required for the recording of
the Mortgage Amendments referred to above.
SECTION 6.    Reaffirmation of Guaranty and Security. The Borrower and each
other Loan Party, by its signature below, hereby (a) agrees that,
notwithstanding the effectiveness of this Incremental Amendment or the Credit
Agreement, after giving effect to this Incremental Amendment, the Collateral
Documents continue to be in full force and effect and (b) affirms and confirms
all of its obligations and liabilities under the Credit Agreement and each other
Loan Document, in each case after giving effect to this Incremental Amendment,
including its guarantee of the Obligations and the pledge of and/or grant of a
security interest in its assets as Collateral pursuant to the Collateral
Documents to secure such Obligations (including the Incremental Term Loans), all
as provided in the Collateral Documents as originally executed, and acknowledges
and agrees that such obligations, liabilities, guarantee, pledge and grant
continue in full force and effect in respect of, and to secure, such Obligations
under the Credit Agreement and the other Loan Documents, in each case after
giving effect to this Incremental Amendment.
SECTION 7.    Reference to Agreement. From and after the Second Incremental
Amendment Effective Date, the terms “Agreement”, “this Agreement”, “herein”,
“hereinafter”, “hereto”, “hereof” and words of similar import, as used in the
Credit Agreement, shall, unless the context otherwise requires, refer to the
Credit Agreement as amended hereby, and the term “Credit Agreement”, as used in
the other Loan Documents, shall mean the Credit Agreement as amended hereby and
as may be further amended, supplemented or otherwise modified from time to time.
For the avoidance of doubt, any references to “the date hereof” in the Credit
Agreement shall refer to August 2, 2012.
SECTION 8.    Counterparts. This Incremental Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopy or other electronic
image scan transmission of an executed counterpart of a signature page to this
Incremental Amendment shall be effective as delivery of an original executed
counterpart of this Incremental Amendment. The Administrative Agent may also
require that any such documents and signatures delivered by telecopy or other
electronic image scan transmission be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopy or
other electronic image scan transmission.
SECTION 9.    Governing Law. THIS INCREMENTAL AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

7





--------------------------------------------------------------------------------




SECTION 10.    Jurisdiction. ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS
INCREMENTAL AMENDMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
INCREMENTAL AMENDMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS INCREMENTAL
AMENDMENT, THE BORROWER, HOLDINGS, EACH OTHER GUARANTOR, THE ADMINISTRATIVE
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES NOT TO COMMENCE ANY SUCH
LEGAL ACTION OR PROCEEDING IN ANY OTHER JURISDICTION, TO THE EXTENT PERMITTED BY
APPLICABLE LAW. THE BORROWER, HOLDINGS, EACH OTHER GUARANTOR, THE ADMINISTRATIVE
AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS INCREMENTAL AMENDMENT OR OTHER DOCUMENT RELATED
THERETO.
SECTION 11.    Headings. The headings of this Incremental Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.
SECTION 12.    No Novation. This Incremental Amendment shall not extinguish the
Obligations for the payment of money outstanding under the Credit Agreement or
discharge or release the lien or priority of any Loan Document or any other
security therefor or any guarantee thereof, and the liens and security interests
existing immediately prior to the Second Incremental Amendment Effective Date in
favor of the Administrative Agent for the benefit of the Secured Parties
securing payment of the Obligations are in all respects continuing and in full
force and effect with respect to all Obligations. Nothing herein contained shall
be construed as a substitution or novation, or a payment and reborrowing, or a
termination, of the Obligations outstanding under the Credit Agreement or
instruments guaranteeing or securing the same, which shall remain in full force
and effect, except as modified hereby or by instruments executed concurrently
herewith. Nothing expressed or implied in this Incremental Amendment or any
other document contemplated hereby or thereby shall be construed as a release or
other discharge of the Borrower under the Credit Agreement or the Borrower or
any other Loan Party under any Loan Document from any of its obligations and
liabilities thereunder, and such obligations are in all respects continuing with
only the terms being modified as provided in this Incremental Amendment. The
Credit Agreement and each of the other Loan Documents shall remain in full force
and effect, until and except as modified hereby. This Incremental Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement. Each
Guarantor further agrees that nothing in the Credit Agreement, this Incremental
Amendment or any other Loan Document shall be deemed to require the consent of
such Guarantor to any future amendment to the Credit Agreement.
SECTION 13.    Notices. All communications and notices hereunder shall be given
as provided in the Credit Agreement.
SECTION 14.    Severability. If any provision of this Incremental Amendment is
held to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Incremental Amendment and the
other Loan Documents shall not be affected or impaired thereby.

8





--------------------------------------------------------------------------------




The invalidity of a provision in a particular jurisdiction shall not invalidate
or render unenforceable such provision in any other jurisdiction.
SECTION 15.    Successors. The terms of this Incremental Amendment shall be
binding upon, and shall inure for the benefit of, the parties hereto and their
respective successors and assigns.
SECTION 16.    No Waiver. Except as expressly set forth herein, this Incremental
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Agents under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or of any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Borrower to receive a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.
[Remainder of this page intentionally left blank]



9





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Incremental Amendment to
be duly executed by their duly authorized officers, all as of the date and year
first above written.
BIOMET, INC.
 
 
By: _/s/ Daniel P. Florin
Name: Daniel P. Florin
Title: Senior Vice President and Chief Financial
           Officer



LVB ACQUISITION, INC.
 
 
By: _/s/ Daniel P. Florin
Name: Daniel P. Florin
Title: Senior Vice President and Chief Financial
           Officer




[Second Incremental Amendment]



--------------------------------------------------------------------------------






EACH OF THE LOAN PARTIES LISTED BELOW, hereby consents to the entering into of
this Incremental Amendment and agrees to the provisions hereof:
    BIOMET 3I, LLC 
BIOMET BIOLOGICS, LLC 
BIOMET EUROPE LTD. 
BIOMET FAIR LAWN LLC 
BIOMET FLORIDA SERVICES, LLC  
BIOMET INTERNATIONAL LTD. 
BIOMET LEASING, INC. 
BIOMET MANUFACTURING, LLC 
BIOMET MICROFIXATION, LLC 
BIOMET ORTHOPEDICS, LLC 
BIOMET SPORTS MEDICINE, LLC 
BIOMET U.S. RECONSTRUCTION, LLC 
BIOMET TRAUMA, LLC 
CROSS MEDICAL PRODUCTS, LLC 
EBI HOLDINGS, LLC 
EBI, LLC 
EBI MEDICAL SYSTEMS, LLC 
ELECTRO-BIOLOGY, LLC 
IMPLANT INNOVATIONS HOLDINGS, LLC INTERPORE CROSS INTERNATIONAL, LLC 
INTERPORE SPINE LTD. 
KIRSCHNER MEDICAL CORPORATION
 
 
By: _/s/ Daniel P. Florin
Name: Daniel P. Florin
Title: Senior Vice President and Chief Financial
           Officer


[Second Incremental Amendment]





--------------------------------------------------------------------------------








BANK OF AMERICA, N.A., as Administrative Agent
 
 
By: _/s/ Alysa A. Trakas_______
Name: Alysa A. Trakas
Title: Director


[Second Incremental Amendment]





--------------------------------------------------------------------------------








BANK OF AMERICA, N.A., as Additional Term Lender
 
 
By: _/s/ Alysa A. Trakas_______
Name: Alysa A. Trakas
Title: Director




[Second Incremental Amendment]





--------------------------------------------------------------------------------




EXHIBIT A
FORM OF
COMMITTED LOAN NOTICE
To:
Bank of America, N.A., as Administrative Agent
101 N. Tryon St.
NC1-001-05-46
Charlotte, NC 28255
Attention:  Brian Grueling

[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of September 25, 2007, as
amended and restated as of August 2, 2012 and as further amended by the First
Incremental Term Facility Amendment dated as of December 27, 2012 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Biomet, Inc., an Indiana corporation (the
“Borrower”), LVB Acquisition, Inc., a Delaware corporation (“Holdings”), Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), Swing Line Lender and L/C Issuer, each lender from time to time party
thereto, and each other party from time to time party thereto. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.
The undersigned, on behalf of the Borrower, hereby gives you notice,
irrevocably, pursuant to Section 2.02(a) of the Credit Agreement that it hereby
requests (select one):
•
A Borrowing of new Loans

•
A conversion of Loans

•
A continuation of Loans

to be made on the terms set forth below:  
(A)
Class of Borrowing
Dollar Term B-2 Loans
(B)
Date of Borrowing, conversion or
continuation (which is a Business Day)
                                      
(C)
Principal amount1
$870,540,645.31
(D)
Type of Loan2
                                      
(E)
Interest Period3
                                      

--------------------------------------------------------------------------------

1    Eurocurrency Rate Loans shall be in minimum of $2,500,000.
2    Specify Eurocurrency or Base Rate.
3    Applicable for Eurocurrency Borrowings/Loans only.



Ex. A-1



--------------------------------------------------------------------------------




The above request has been made to the Administrative Agent by telephone at
(980) 386-3767.

Ex. A-2



--------------------------------------------------------------------------------






BIOMET, INC.
By:                                                             
 
Name:
 
Title:











































[Committed Loan Notice]

Ex. A-3

